Title: To George Washington from Henry Knox, 16 September 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     West Point 16 Sept. 1782.
                  
                  Agreeable to your Excellency’s request, I have the honor to enclose the nomination of the persons who appear to me to be proper to compose the department of field commissary.  I hope it may meet your Excellencys approbation.
                  I am conscious of no other motive in recommending any, under a view of the circumstances attending them, than a wish to retain those who may best promote the service.  I am, with the highest respect, Your Excellency’s most obedient servant,
                  
                     H. Knox
                  
                Enclosure
                                    
                     
                        West Point 16 Sept. 1782.
                     
                     Nomination of persons to compose the department of Commissary of Military Stores.
                     Field Commissary—Richard Frothingham
                     
                        Asa Copeland—Conductor
                        John Hoff—Clerk
                     
                     
                        Deputy at West Point—John Ruddock
                     
                     
                        John Banks—Conductor
                        William Herriot—Clerk
                     
                     
                        Fort Pitt—Matthew Parvin—Conductor.
                     
                     
                        H. Knox, M. General
                        Commandg the Artillery
                     
                  
                  
               